DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Response to Amendment
The amendment filed on March 14, 2022 has been entered. Claims 2 and 15 have been cancelled. Claim 16 has been added. Claims 1, 3-14, and 16 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (U.S. Pub. 20200190870) in view of Yoshikawa (U.S. Pub. 20180122551).
Regarding claim 1, Kalesse teaches (Fig. 4 and 23) an antenna comprising a housing (80), a core (21) and a coil (26), which is wound around the core, the core with the coil in a potting compound (Par. 93) being mounted in the housing. 
Kalesse does not teach the potting compound having a hardness between 10 and 40 Shore A.
However, Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective variable, in that if the potting compound is too soft it will not firmly affix an assembly to a casing or prevent detachment and if the compound is too hard, transmission of vibrations to the assembly will not be suppressed (Yoshikawa Par. 54). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a potting compound with a softness of less than 40 Shore A since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific range of the hardness of the potting compound being between 10 and 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges 
Regarding claim 3, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 4) the core (21) having a plurality of partial cores, the plurality of partial cores (Kalesse Par. 61) comprising a first partial core (first half of 21) and a second partial core (second half of 21). 
Regarding claim 4, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 4) the first partial core having a first longitudinal axis (longitudinal axis of first half of 21) and the second partial core having a second longitudinal axis (longitudinal axis of second half of 21), the first partial core and the second partial core being arranged such that the second longitudinal axis extends as an extension of the first longitudinal axis.
Regarding claim 5, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 4) the first partial core having a first cross section (cross section of first half of 21) at right angles to the first longitudinal axis, the second partial core having a second cross section (cross section of second half of 21) at right angles to the second longitudinal axis, which corresponds to the first cross section, wherein the first partial core and the second partial core are arranged such that the first cross section is arranged flush with the second cross section, and the first partial core has the same first cross section along the entire first longitudinal axis and the 
Regarding claim 6, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 3) the first partial core being arranged at a distance from the second partial core, and a gap (gap in 21 corresponding with 25) formed by the distance being filled by the potting compound (Kalesse Par. 93).
Regarding claim 7, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 4) having a core support (20), the first partial core and the second partial core being held in the core support.
Regarding claim 8, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 4) the first partial core having a first end (first end of first half of 21) and a second end (second end of first half of 21) opposite from the first end, the second partial core having a first end (first end of second half of 21) and a second end (second end of second half of 21) opposite from the first end, the first end of the first partial core being arranged opposite the first end of the second partial core, the core support (20) extending from the second end of the first partial core to the second end of the second partial core.
Regarding claim 10, Kalesse modified in view of Yoshikawa teaches (Kalesse Figs. 3 and 4) the core support (Kalesse 20) with the fitted with a first partial core and second partial core (Kalesse first and second half of 21) and the coil (Kalesse 26) being designed to displace the first partial core and the second partial core in the direction of a longitudinal axis of the corresponding partial core 
Regarding the functional limitation “being designed to displace the first partial core and the second partial core in the direction of the longitudinal axis of the corresponding partial core before the partial cores, the core support, and the coil are potted in the housing with the potting compound.” since the structure of the device of Kalesse is identical to the claimed structure, the device of Kalesse is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the first and second half of the core (Kalesse 21) are placed in the core support such that there is a gap between them that aligns with a weakening (Kalesse 25) in the core support (20) such that a bending region is generated, which is used to permit slight deformations of the antenna carrier (Kalesse Par. 61), as such the structure of Kalesse is capable of performing the recited function.
Regarding claim 11, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 3) the core support with the fitted first partial core and second 
Regarding claim 12, Kalesse modified in view of Yoshikawa teaches (Kalesse Fig. 3 and 23) the position of the core support, the coil, the first partial core and the second partial core being fixed in the housing by the potting compound (Kalesse Par. 93).
Regarding claim 13, Kalesse modified in view of Yoshikawa teaches an antenna according claim 1 (see rejection above) for use in a vehicle designed for the transmission of key data for opening or starting the vehicle (Kalesse Pars. 1-2).
Regarding claim 14, Kalesse modified in view of Yoshikawa teaches a vehicle having an antenna according to claim 13 (see rejection above and Kalesse Pars. 1-2).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (U.S. Pub. 20200190870) in view of Yoshikawa (U.S. Pub. 20180122551) as applied to claim 7 above, and further in view of Yonezawa et al. (U.S. Pub. No. 20030231020).
Regarding claim 9, Kalesse in view of Yoshikawa teaches all the limitations as discussed in claims 1 and 7 above. Additionally, Kalesse in view of Yoshikawa teaches (Kalesse Fig. 4) the coil (26) being wound onto the core support (20). 
Kalesse in view of Yoshikawa does not expressly teach the coil being wound such that the coil extends over more than 80% of the length between the second ends of the partial cores.
However, Yonezawa teaches (Fig. 10) winding a coil (12) such that it extends over the entire length of a core (11) (Par. 147). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kalesse in view of Yoshikawa to have the coil wound over more than 80% of the length of the cores as taught by Yonezawa because it is preferable to wind the coil uniformly along the entire length of the core rather than in just one concentrated portion of the core in order to increase the operating distance of the antenna as taught by Yonezawa (Par. 156).
Regarding claim 16, Kalesse teaches (Fig. 4 and 23) an antenna comprising a housing (80), a core (21) and a coil (26), which is wound around the core, the core with the coil in a potting compound (Par. 93) being mounted in the housing (80), wherein the core (21) having a plurality of partial cores, the plurality of partial cores (Par. 61) comprising a first partial core (first half of 21) and a second partial core (second half of 21), further having a core support (20), the first partial core and the second partial core being held in the core support, wherein the first 
Kalesse in view of Yoshikawa does not teach the coil being wound such that the coil extends over more than 80% of the length between the second ends of the partial cores.
However, Yonezawa teaches (Fig. 10) winding a coil (12) such that it extends over the entire length of a core (11) (Par. 147). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kalesse in view of Yoshikawa to have the coil wound over more than 80% of the length of the cores as taught by Yonezawa because it is preferable to wind the coil uniformly along the entire length of the core rather than in just one concentrated portion of the core in order to increase the operating distance of the antenna as taught by Yonezawa (Par. 156).
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on page 5, that “Kalesse et al fails to teach an antenna with a potting compound being softer than 40 Shore A. Therefore, fails Kalesse also to teach a potting compound with a hardness between 10 and 40 Shore A”. Examiner respectfully disagrees. Kalesse teaches an antenna with two cores in which a potting compound fixes the cores to a casing and dampens vibration through the assembly (Kalesse Par. 93). Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective variable, in that if the potting compound is too soft it will not firmly affix an assembly to a casing or prevent detachment and if the compound is too hard, transmission of vibrations to the assembly will not be suppressed (Yoshikawa Par. 54).
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re 
Applicant argues on page 5 that “[t]he same reasoning applies to Yoshikawa, as the range specified by the claim is not directly and unambiguously derivable from the disclosure, particularly not in connection with the technical effect as outlined in the present disclosure”. Examiner respectfully disagrees. Kalesse teaches an antenna with two cores in which a potting compound fixes the cores to a casing and dampens vibration through the assembly (Kalesse Par. 93). Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective variable, in that if the potting compound is too soft it will not firmly affix an assembly to a casing or prevent detachment and if the compound is too hard, transmission of vibrations to the assembly will not be suppressed (Yoshikawa Par. 54, “If the Shore A hardness is at least 20, the assembly 10A can be firmly fixed to the casing 4, and thus detachment of the assembly 10A from the casing 4 can be easily suppressed. If the Shore A hardness is not more than 90, transmission of vibrations from the magnetic core 3 to the casing 4 can be easily suppressed. The Shore A hardness is particularly preferably at least 30 and at most 70”).
Applicant argues on page 5 that “[t]he technical effects being in the range of 10 and 15 Shore A provides an optimum between rupture stability and electrical stability, whereas a hardness in a range smaller than 40 Shore A provides the 
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant further argues on page 5 that “combining the teaching of Kalesse and Yoshikawa would lead to an antenna having a potting compound with a hardness between 20 and 90 Shore A” and “this would not lead to the technical effect as outlined before, at least not over the entire range as taught by Yoshikawa” and that “a combination would not lead to the same subject matter”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the invention as claimed. Kalesse teaches an antenna with two cores in which a potting compound fixes the cores to a casing and dampens vibration through the assembly (Kalesse Par. 93). Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective variable, in that if the potting compound is too soft it will not firmly affix an assembly to a casing or prevent detachment and if the compound is too hard, transmission of vibrations to the assembly will not be suppressed (Yoshikawa Par. 54).
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues on page 6 that “the said range for the hardness of the potting compound has been particularly advantageous (e.g. paragraph [0041] present application) and can't be considered an arbitrary selection from what's known from and taught by the prior art”. Examiner respectfully disagrees. Kalesse teaches an antenna with two cores in which a potting compound fixes the cores to a casing and dampens vibration through the assembly (Kalesse Par. 93). Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective variable, in that if the potting compound is too soft it will not firmly affix an assembly to a casing or prevent detachment and if the compound is too hard, transmission of vibrations to the assembly will not be suppressed (Yoshikawa Par. 54).
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues on page 6 that “Yoshikawa guides a person of ordinary skill away from applying the teaching provided in Yoshikawa to Kalesse, simply by 
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues on page 6 that “[v]ibrations or shocks applied to the reactor (from the outside) would not impact the integrity nor the electrical properties of the reactor, as disclosed in Yoshikawa” and further “[t]he elongated 
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues on page 6 that “a skilled one would expect bending or other mechanical stress problems when using a potting mass with a reduced hardness for an antenna with an elongated shape. The inventors found that the contrary is the case, namely that configuring an antenna with a reduced hardness 
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, applicant argues on pages 6-7 that “Kalesse (e.g. Fig. 4) and Yonezawa (e.g. Fig. 10) teach a coil that extends over a length of one core, but 
Applicant further argues on page 7 that “[the coil extending over more than 80% of the length between the second ends of the partial cores] is enabled by the feature of the reduced hardness of the potting compound, having a hardness between 10 and 40 Shore A. That is precisely one reason why Kalesse fails to disclose a coil that extends over the two core sections as disclosed, for instance, in Fig. 4. The softness (or reduced hardness) of the potting compound of the present application stabilizes the core and the coil extending over 80% of the length simultaneously”. Examiner respectfully disagrees. Kalesse teaches an antenna with two cores in which a potting compound fixes the cores to a casing and dampens vibration through the assembly (Kalesse Par. 93). Yoshikawa teaches (in Fig. 1) using a potting compound (6) with a hardness between 20 and 90 Shore A and that the hardness of a potting compound or sealing resin is a result-effective 
Furthermore, it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(A) and (B)). Additionally, while the specific range of the hardness of the potting compound being between less than 40 Shore A is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845